481 So. 2d 67 (1985)
Zachary COMER, Appellant,
v.
STATE of Florida, UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 85-869.
District Court of Appeal of Florida, Third District.
December 24, 1985.
Zachary Comer, in pro per.
John D. Maher, Tallahassee, for appellee.
Before HUBBART, NESBITT and JORGENSON, JJ.
PER CURIAM.
The appellant received unemployment compensation benefits to which he was not entitled. The Florida Department of Labor and Employment Security issued a Notice of Determination seeking repayment. Upon the appeal of the determination, the appeals referee held that the benefits had to be repaid and stated that "the [Unemployment Compensation Law] does not provide for the waiver of recovery of the over-payment."
We disagree and reverse and remand this case to the Unemployment Appeals Commission with directions to further remand it to the appeals referee so that a hearing can be conducted. At that time, the appellant can present arguments and evidence that repayment of the benefits would defeat the purpose of the Unemployment Compensation Law or would be against equity and good conscience. Garcia v. Department of Labor & Employment Security, 426 So. 2d 1171 (Fla. 3d DCA 1983); Sagaert v. State, Department of Labor & Employment Security Unemployment Appeals Commission, 418 So. 2d 1228 (Fla. 3d DCA 1982); see § 443.151(6)(b)-(d), Fla. Stat. (1983). We also certify this decision as being in express and direct conflict with Sheppard v. State, Department of Labor & Employment Security, 442 So. 2d 1114 (Fla. 4th DCA 1983).
Reversed and remanded with directions.